Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 01/05/2021 in which claim 1-12 are presented for examination.
					Status of claims
2.	Claims 1-12 are pending, of which claim 1 is in independent form. 

Allowable Subject Matter
3.	Claims 3-5, 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-2 and 9-12 are rejected under 35 U.S.C 103 as being unpatentable over Bourassi (US 2019/0018404) filed on July 18, 2018 in view of Kiriya (US PG Pub 2015/0375741) published on December 31, 2015.

	As per claim 1, Bourassi teaches A vehicle control apparatus that includes an operation screen including a contact sensor and remotely issues an instruction to move a vehicle (fig 4 Para[0064][0096][0103]moving vehicle using sensor, as taught by Bourassi), wherein output of the instruction to move the vehicle is started based on a reciprocating operation on the operation screen in a case in which the reciprocating operation has satisfied a predetermined condition(fig 4 Para[0064][0092][0096][0103]moving vehicle based on the finger movement between two points, as taught by Bourassi), and 
Although Bourassi teaches reciprocating operation but does not explicitly teach the predetermined condition includes a condition related to at least one of a cumulative distance and a count of a stroke of the reciprocating operation.
On the other hand, Kiriya teaches the predetermined condition includes a condition related to at least one of a cumulative distance and a count of a stroke of the reciprocating operation (Para[0073-0076] fig. 4 move direction and distance corresponding to the input (e.g. Each input moves the car 10 centimeter) on the button.  10 press to the button moves it 100 centimeter, as taught by Kiriya).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bourassi invention with the teaching of Kiriya because doing so would result in increased safety  by preventing the vehicle from moving out of a parking position even if the control unit is erroneously operated when the predetermined time elapses after the completion of parking.

	As per claim 2, the combination of Bourassi and Kiriya teaches wherein the predetermined condition further includes a fact that the condition related to at least one of the cumulative distance and the count is satisfied within a predetermined time limit(Para[0073-0076] fig. 4 move direction and distance corresponding to the input (e.g. Each input moves the car 10 centimeter) on the button.  10 press to the button moves it 100 centimeter within time frame, as taught by Kiriya), and a warning is output in a case in which the condition related to at least one of the cumulative distance and the count is not satisfied within the predetermined time limit(Para[0076] fig 4, as taught by Kiriya).

	As per claim 9, the combination of Bourassi and Kiriya teaches wherein the stroke is a component in a predetermined direction of the reciprocating operation (Para[0073-0076] fig. 4, as taught by Kiriya).

	As per claim 10, the combination of Bourassi and Kiriya teaches wherein the operation screen includes a display portion. and the display portion displays a guide for the reciprocating operation (fig 4, as taught by Bourassi).

	As per claim 11, the combination of Bourassi and Kiriya teaches wherein the guide includes display indicating a range of the reciprocating operation(fig 4 e.g. p1 and p’, as taught by Bourassi).

	As per claim 12, the combination of Bourassi and Kiriya teaches wherein in a case in which the reciprocating operation has satisfied the predetermined condition and the output of the instruction to move the vehicle is started, display indicating the start of the output of the instruction to move the vehicle is performed(Para[0073-0076] fig. 4 move direction and distance corresponding to the input (e.g. Each input moves the car 10 centimeter) on the button.  10 press to the button moves it 100 centimeter, as taught by Kiriya).

5.	Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Bourassi (US 2019/0018404) filed on July 18, 2018 in view of Kiriya (US PG Pub 2015/0375741) published on December 31, 2015 in further view of Koda (US PG Pub 2017/0241186) published on August 24, 2017.
	As per claim 6, the combination of Bourassi and Kiriya does teaches the condition related to at least one of the cumulative distance and the count targets the stroke operated at a speed lower than the predetermined speed(Para[0073-0076] fig. 4 move direction and distance corresponding to the input (e.g. Each input moves the car 10 centimeter) on the button.  10 press to the button moves it 100 centimeter.  If the user press the BT button at lower speed, vehicle would move at a lower speed, as taught by Kiriya).

	On the other hand, Koda teaches wherein the predetermined condition further includes a fact that a speed of the reciprocating operation is lower than a predetermined speed (Para[0070] discloses slow swipe gesture, as taught by Koda), 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bourassi and Kiriya invention with the teaching of Koda because doing so would result in increased efficiency by adjusting the speed of the operation corresponding to the speed of the gesture.

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175   
Saturday, January 1, 2022